EXHIBIT 10.1(c)
SECOND AMENDMENT TO MANAGEMENT AGREEMENT
OF LAREDO THEATRE, LTD.
     This Amendment to Management Agreement (the “Amendment”) is effective as of
December 10, 2008 (the “Effective Date”) by and between CNMK Texas Properties,
L.L.C., a Texas limited liability company, as successor in interest to Cinemark
USA, Inc. (“Manager”), and Laredo Theatre, Ltd., a Texas limited partnership
(“Owner”).
RECITALS:
     A. Owner and Manager are parties to that certain Management Agreement
effective as of December 10, 1993, as amended by First Amendment to Management
Agreement dated December 10, 2003 (the “Original Agreement”).
     B. The parties hereto desire to amend the Original Agreement to extend its
term in accordance with the provisions of this Amendment.
     C. Unless otherwise defined herein, all capitalized terms used herein shall
have the same meanings as in the Original Agreement unless otherwise defined
herein.
     NOW, THEREFORE, BE IT RESOLVED, that in consideration of the above premises
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
     1. Extension of Term. The parties hereto agree that Section 5(a) of the
Original Agreement is hereby amended to renew and extend the term of the
Original Agreement for a period of five (5) years from the Effective Date of
this Amendment, which term will expire on December 10, 2013.
     2. Ratification. Except as hereby expressly amended, the Original Agreement
shall remain in full force and effect, and is hereby ratified and confirmed in
all respects on and as of the date hereof.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            CNMK TEXAS PROPERTIES, L.L.C.
      By:   /s/ Michael Cavalier         Name:   Michael Cavalier       
Title:   Senior VP — General Counsel        LAREDO THEATRE, LTD.
      By:   CNMK TEXAS PROPERTIES, LTD.,         its General Partner           
  By:   SUNNYMEAD CINEMA CORP.,         its General Partner              By:  
/s/ Alan Stock         Name:   Alan W. Stock        Title:   Chief Executive
Officer     

2 